Citation Nr: 1753364	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO. 14-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. Unfortunately, he died in May 2010 at the age of 60. The Appellant contends that she is the Veteran's surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating action from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that the Appellant was not the Veteran's surviving spouse for purpose of entitlement to VA compensation benefits.


REMAND

Upon review of the record, the Board finds that a remand is necessary to afford the Appellant notice that is consistent with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017)). 

The Appellant contends that she is the Veteran's surviving spouse and, as such, is entitled to file for DIC benefits. For VA purposes, "marriage" in the context of DIC claims refers to a marriage that is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j). "Surviving spouse," in turn, refers to a person whose marriage to the veteran meets the requirements of § 3.1(j); who was the spouse of the veteran at the time of the veteran's death; who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who, except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50.

According to the evidence of record, the Appellate and the Veteran married in the State of Illinois in December 1972 and divorced in the State of Oklahoma in April 1986. See December 1972 Marriage Certificate; April 1986 Divorce Decree; August 2016 VA Form 21-534EZ, Application for DIC Benefits. The Appellant contends that despite the divorce, she and the Veteran were legally married under Oklahoma law as they continued to live together until the Veteran's death in Oklahoma and held themselves as married to the public. See September 2013 Notice of Disagreement (NOD). Specifically, she avers that Oklahoma law recognizes the doctrine of common law marriage and that the circumstances of her relationship with the Veteran following their divorce meet the requirements of common law marriage in Oklahoma. Id.

Common law marriage enjoys long-standing recognition in Oklahoma. See Reaves v. Reaves, 82 P. 490 (Okla. 1905). As of the date of this opinion, neither the Supreme Court of Oklahoma nor the Oklahoma Legislature has abrogated common law marriage. In Oklahoma, a common law marriage exists where competent parties enter into the relationship by mutual agreement exclusive of all others, consummate the arrangement by cohabitation or mutual assumption openly of marital duties, and hold themselves out to the community as husband and wife. Brooks v. Sanders, 190 P3d 357-362 (Okla. Civ. App. 2008); P. Greenwood Trucking Co. v. State Indus. Comm'n, 271 P2d 339, 342 (Okla. 1954); Maxfield v. Maxfield, 258 P.2d. 915, 920 (Okla. 1953); Cavanaugh v. Cavanaugh, 204 P. 275, 315 (Okla. 1929). The party alleging a common law marriage must satisfy these elements by clear and convincing evidence. Standefer v. Standefer, 26 P.3d 104, 107 (Okla. 2001) (citing Maxfield, 258 P2d. at 921). 

Accordingly, Oklahoma law places a high burden on the Appellant to prove the existence of a common law marriage. However, a review of the case law reveals how the Appellant can prove that her relationship with the Veteran following their divorce constituted a common law marriage. According to Maxfield, the Appellant may prove such a relationship through both direct and circumstantial evidence. Maxfield, 258 P.2d. at 920. The Appellant may submit deeds, wills, mortgage agreements, lease agreements, beneficiary designation forms, or other formal instruments that reflect a marital relation. Reaves, 82 P. at 496; Standefer, 26 P.3d at 108. Even cards addressing the recipient as one's wife or husband and the exchange of anniversary gifts can substantiate a claim of common law marriage. Standefer, 26 P.3d at 108.

While it is clear from the Veteran's NOD that she is aware of the elements of common law marriage in Oklahoma, the record does not reflect that the RO notified her of how she can develop her claim. In addition, it does not appear that she was informed of the applicable standard of proof. Therefore, the RO must send the Appellant a VCAA letter notifying her of the requirements of common law marriage in Oklahoma, the standard of clear and convincing evidence, and the efforts she can take and evidence she can submit to develop her claim.

Accordingly, the case is REMANDED for the following action:

1. Afford the Appellant notice of the requirements to establish a common law marriage in Oklahoma and the efforts she can take to develop her claim. Specifically, the RO must notify the Appellant of the following:

(a) In Oklahoma, a common law marriage exists where competent parties:

(i) enter into the relationship by mutual agreement exclusive of all others, 

(ii) consummate the arrangement by cohabitation or mutual assumption openly of marital duties, and 
(iii) hold themselves out to the community as husband and wife.

In this regard, the Board notes that "public" is used interchangeably with "community" in Oklahoma case law and is, therefore, not limited to the Federal or State governments and includes the community in which the Appellant and the Veteran resided.

(b) The applicable standard of proof for proving the existence of common law marriage under Oklahoma law is that of clear and convincing evidence.

(c) The existence of a common law marriage may be proven through both direct and circumstantial evidence, including, but not limited, to:

(i) deeds, wills, mortgage agreements, lease agreements, beneficiary designation forms, or other formal instruments that reflect a marital relation;

(ii) correspondence between the parties to the relationship that reflect a marital relation; and

(iii) evidence that the parties to the relationship commemorated marriage anniversaries or engaged in other activities that reflect a marital relation.

2. Thereafter, readjudicate the Appellant's claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Appellant should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




